DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021 are being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.     
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit configured to receive knob operation information” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification did not reveal any specific structure corresponding to the claim language and capable of performing recited by the claim functions. The specification simply recites the aforementioned "input unit” in a same way as the claims do, i.e. using functional language without any structural modifiers as stated in paragraphs [20] and [23]. Therefore, claims 1-6 are rejected under 112 (b) or 112 (second paragraph) due to indefinite. 
If applicant wishes to provide an explanation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant’s claims have been interpreted as invoking 35 USC 112 6th paragraph as per above discussion under section 35 USC 112(f).  However, Applicant's specification does not specify corresponding structures of the recited “an input unit” in claim 1.  Therefore, the recited limitations are indefinite since the specification appears to contemplate all “unit” implementing the recited “unit” including those which are not described in the disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US. Pub. No. 2018/0154774, hereinafter “Park”).
As to claims 1, 7 and 11, Park discloses a control apparatus using a knob [figure 8, vehicle control device “800” using a knob device “900”], associated with its control method using the knob and its control system using the knob, the control apparatus comprising:
an input unit [figure 8, “810”, “820”, “830” to receive knob operation information] configured to receive knob operation information;
a memory [paragraph 242, memory “140”] configured to store a program for transmitting a vehicle function control command on the basis of the knob operation information [paragraph 242, “140” may store basic data for units, control data for controlling operations of units and input/output data…]; and
a processor [figure 8, processor “870”] configured to execute the program,
wherein the processor displays information about the vehicle function control command by using a knob [paragraph 285, the information related to content output on the display unit may be sensed by the sensing unit 820 or may be sensed by the processor 870, paragraph 294, the processor 870 may determine whether the knob 900 approaches, becomes away, is attached to, or is detached from the display unit 830].
Park discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control apparatus using the features of the various embodiments of Park, in order to provide a vehicle control device including an optimized detachable interface device which can be attached to or separated from a display unit provided in a vehicle (Park, paragraph 13).
As to claims 2 and 12, Park discloses the control apparatus of claim 1, associated with its control system, wherein the processor moves a lens [figure 10A, lens “901” disposed in the knob “900” to enlarge or reduce a displayed image] disposed in the knob to enlarge or reduce a displayed image, based on the knob operation information [paragraph 384, convex lens “901” to magnify the screen information on the display].
As to claims 3 and 8, Park discloses the control apparatus of claim 1, associated with its control method, wherein the processor displays a function menu on the knob on the basis of the knob operation information [figure 21, display a function menu on the knob on the basis of the knob operation information (volume, temperature)].
As to claims 4 and 9, Park discloses the control apparatus of claim 1, associated with its control method, wherein the input unit receives position information about the knob, and the processor displays a predetermined function menu on the knob on the basis of position information about the knob [figure 21, display a predetermined function menu on the knob on the basis of the knob operation information (volume, temperature)].
As to claim 5, Park discloses the control apparatus of claim 4, wherein the position information about the knob is position information about a position in a certain display region [figure 21, the knob is position information about a position in a certain display region of “830”].
As to claims 6, 10 and 15, Park discloses the control apparatus of claim 4, associated with its control method using the knob and its control system using the knob, wherein the processor checks an access control level corresponding to a vehicle function on the basis of the position information about the knob to display the information about the vehicle function control command by using the knob [figure 23, check an access control level corresponding to a vehicle function (navigation function or video play function) on the basis of the position information about the knob to display the information about the vehicle function control command by using the knob, paragraphs 554-555].
As to claim 13, Park discloses the control system of claim 11, further comprising a position checker configured to check position information about the knob to transfer the checked position information to the controller [paragraph 427, the knob “900” is adhered to one region of the display “830” such that the knob “900” is moved on the basis of a position of a graphic object displayed in the one region, figures 23-24].
As to claim 14, Park discloses the control system of claim 13, wherein the position checker checks the position information about the knob through ultra wide band communication [paragraph 166, the short-range communication unit for facilitating short-range communications including ultra-wideband (UWB)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622